UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 ArQule, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: LETTER TO STOCKHOLDERS We completed a transformational year for ArQule in 2011 marked by noteworthy progress in the development of tivantinib (ARQ 197), our lead product candidate.Tivantinib is an orally administered, small-molecule inhibitor of the c-Met receptor tyrosine kinase, a molecular target that is over-expressed in a number of tumor types, associated with poor prognosis and involved in resistance to other anti-cancer therapies. At the heart of the clinical development strategy for tivantinib is data generation from randomized, double-blind, controlled Phase 2 trials.These data provide the basis for advancement into Phase 3 trials with what we believe is a significantly greater probability of clinical and regulatory success. During 2011, tivantinib became the focus of a worldwide clinical development effort that includes two ongoing Phase 3 trials of tivantinib in combination with erlotinib in non-small cell lung cancer (NSCLC) of non-squamous cell histology.In the first quarter of the year, we and our partner, Daiichi Sankyo, initiated the first of these trials, named MARQUEE.We are enrolling approximately 1,000 patients at over 200 clinical sites in the U.S., Canada, Eastern and Western Europe, Australia and Latin America.The primary endpoint of this trial is overall survival. MARQUEE is being conducted under a Special Protocol Assessment, or SPA, agreed upon with the FDA.The SPA provides us with a defined clinical and regulatory pathway for tivantinib.Patient enrollment during the past 14 months puts us on track to meet our projected milestone events for the MARQUEE trial.These include full enrollment of the trial mid-year, an interim analysis planned in the second half of 2012 after approximately 50 percent of survival events have occurred, and final data read-out expected in mid-2013. Following the enrollment of the first patient in MARQUEE, our partner for tivantinib in Asian territories, Kyowa Hakko Kirin (KHK), initiated its own Phase 3 trial with tivantinib and erlotinib in NSCLC in August 2011. KHK’s commitment to this trial, named ATTENTION, underscores the therapeutic and commercial potential of tivantinib in this important part of the world.The ATTENTION trial is expected to enroll approximately 460 patients with non-squamous NSCLC and wild-type EGFR at clinical sites in Japan, South Korea and Taiwan.The primary endpoint of this trial is overall survival. The most recently added study in the NSCLC program for tivantinib is an open-label, Phase 2 trial targeting patients with KRAS mutations treated with tivantinib plus erlotinib or chemotherapy, with the primary objective of progression-free survival.We initiated this trial based on a particularly robust clinical benefit in these patients observed in our randomized, double-blind Phase 2 trial that was also the basis for our two ongoing Phase 3 trials. We read the most recent set of promising randomized Phase 2 data with tivantinib in early 2012 in hepatocellular carcinoma (HCC).In this trial, tivantinib as asingle agent therapy produced a statistically significant improvement in time to progression in the intent-to-treat population.Patients with higher levels of c-Met who were treated with tivantinib experienced pronounced benefit in this population.These exciting findings represent the first randomized data reported with a c-Met inhibitor administered as a single agent in this disease.Second line therapy in HCC remains a high unmet need, lacking an approved treatment.We look forward to presenting complete data from this trial, including secondary endpoint, sub-group and biomarker analyses, at the Annual Meeting of the American Society of Clinical Oncology on June 2. A third randomized Phase 2 trial is ongoing in colorectal cancer, evaluating the combination of tivantinib, irinotecan and cetuximab, with the primary objective of progression free survival.Daiichi Sankyo is conducting this trial in approximately 130 patients, and the results are expected to be read toward the end of this year or early next year. The National Cancer Institute has selected tivantinib for study under a Cooperative Research and Development Agreement (CRADA).The CRADA provides financial support for independent investigator-sponsored clinical trials with promising compounds. Patient enrollment is ongoing with tivantinib as a single agent and in combinations with other anti-cancer therapies in a number of CRADA-sponsored trials.These include Phase 2 single agent trials in prostate cancer (randomized), multiple myeloma and breast cancer, with trial protocols in other indications under review.In addition, trials with tivantinib are ongoing or planned in combination with other agents. Our proprietary early-stage product pipeline is directed toward other molecular targets with roles in the development of human cancers.These include ARQ 621, an inhibitor of the Eg5 kinesin motor protein that has completed Phase 1 testing, and ARQ 736, an inhibitor of the RAF kinases that is in the later stages of a Phase 1 trial.Our pre-clinical pipeline includes ARQ 087, an inhibitor of fibroblast growth factor receptor (FGFR) for which we may file an Investigational New Drug application in 2012. Our strategy with these product candidates remains to generate pre-clinical and early clinical data that will inform decisions about further development independently or on a partnered basis. Our partnered early-stage product pipeline includes ARQ 092, an AKT inhibitor discovered through our ArQule Kinase Inhibitor Platform (AKIP™) collaboration with Daiichi Sankyo.This is the first AKIP™ compound to enter the clinic under this collaboration, and we are utilizing the capabilities of AKIP™ technology along with Daiichi Sankyo to discover compounds that inhibit additional kinase targets in the field of oncology.We are also seeking to expand the applications of AKIP™ technology through additional collaborative research programs, as well as through our own internal discovery and development activities. During 2011, we received non-dilutive financing payments from our partners totaling $45 million.These included a $25 millionmilestone payment from Daiichi Sankyo triggered by the dosing of the first patient in the MARQUEE trial, a $10 million payment fromKHK triggered by dosing of the first patient in the ATTENTION trial, and a $10 million payment from Daiichi Sankyo for the licensing of ARQ 092.We ended the year with approximately $109 million in cash and marketable securities.In April 2012, we strengthened our finances through an offering of shares resulting in net proceeds of approximately $56 million.We believe that these financial resources will be sufficient to finance our operations through 2014 and the read-out of data from our Phase 3 trials and consummation of other important milestones. We have begun 2012 having demonstrated that tivantinib has conferred clinical benefit in randomized, Phase 2 settings in combination and as a single agent.Further, we have demonstrated the therapeutic impact of this lead compound in two important tumor types, NSCLC and HCC.We have also shown that tivantinib is readily combinable with other targeted compounds and chemotherapeutic agents. Finally, patient enrollment is proceeding as planned in two Phase 3 trials with tivantinib that span worldwide geographies.We believe that these impressive and encouraging achievements set the stage for another transformation at ArQule that will take place over the next two years. Sincerely, Paolo Pucci Chief Executive Officer ARQULE,INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 24, 2012 To Our Stockholders, Our 2012 Annual Meeting of Stockholders will be held at the offices of ArQule, Inc. at 19Presidential Way, Woburn, Massachusetts 01801-5140 at 10:00a.m. Eastern Daylight Savings Time on May 24, 2012 for the following purposes: 1. To elect Timothy C. Barabe and Paolo Pucci as directors to hold office for a term of three years and until their respective successors are elected and qualified; 2. To ratify the selection of PricewaterhouseCoopersLLP, an independent registered public accounting firm, to audit our financial statements for the year ending December31, 2012; 3. To approve, by non-binding vote, the compensation of our named executive officers; and 4. To transact any other business that may properly come before the meeting or any adjournment or postponementof the meeting. Only stockholders of record at the close of business on March 30, 2012 will be entitled to vote at the meeting or any adjournment or postponement. A list of these stockholders will be available during ordinary business hours at the offices of ArQule,Inc. for a period beginning ten days before the meeting. Any stockholder may examine the list for any purpose germane to the meeting. We look forward to seeing you at the meeting. IT IS IMPORTANT THAT YOUR SHARES ARE REPRESENTED AT THE MEETING. THEREFORE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE YOUR PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE, WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES.YOU MAY ALSO SUBMIT YOUR PROXY ELECTRONICALLY OR BY TELEPHONE, ACCORDING TO THE INSTRUCTIONS ON THE ENCLOSED PROXY CARD.IF YOU ATTEND THE MEETING AND WISH TO VOTE IN PERSON, YOUR PROXY WILL NOT BE USED.YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE IT IS VOTED. By order of our Board of Directors, Peter S. Lawrence President and Chief Operating Officer Woburn, Massachusetts Dated: April 24, 2012 ARQULE,INC. 19 Presidential Way Woburn, Massachusetts 01801-5140 Telephone: (781)994-0300 Proxy Statement General Information With the enclosed proxy card, our Board of Directors (the “Board”) is soliciting your proxy for use at our 2012 Annual Meeting of Stockholders to be held at the offices of ArQule,Inc. (“ArQule” or the “Company”) at 19 Presidential Way, Woburn, Massachusetts 01801-5140 at 10:00a.m. Eastern Daylight Savings Time on May 24, 2012 and any adjournment or postponement of the meeting. This proxy statement and accompanying proxy card are first being sent or given to stockholders on or about April 24, 2012. The principal business expected to be transacted at the meeting, as more fully described below will be:election of directors; ratification of the selection of PricewaterhouseCoopersLLP to audit our financial statements for the year ending December31, 2012; approval, by non-binding vote, of our named executive officers’ compensation; and such other business as may properly come before the meeting or any adjournment or postponement thereof. Stockholders may revoke the authority granted by an executed proxy at any time before its exercise by voting in person at the meeting or by filing with our Secretary a written revocation or a duly executed proxy with a later date. We will bear the cost of solicitation of proxies, including charges and expenses of brokerage firms and others for forwarding solicitation material by mail to beneficial owners of ourstock. We have engaged The Proxy Advisory Group, LLC® to assist in the solicitation of proxies and provide related advice and informational support, for a services fee and the reimbursement of customary disbursements that are not expected to exceed $20,000 in the aggregate. In addition, our officers, employees and other representatives may solicit proxies in person or by telephone. Only stockholders of record at the close of business on March 30, 2012 will be entitled to vote at the meeting or any adjournment or postponement thereof. On that date, we had outstanding 53,883,743 shares of common stock, $0.01 par value (“Common Stock”), each of which is entitled to one vote. The presence at the meeting, in person or by proxy, of a majority of our outstanding shares of Common Stock entitled to vote at themeeting shall constitute a quorum for the transaction of business. You may submit your proxy in writing, electronically, or by telephone according to the instructions on the enclosed proxy card. If you submit a proxy without directions as to votes on the matters to be considered at the meeting, the proxy will be voted “FOR” the election of the nominees listed herein and “FOR” proposals 2 and 3. The Company is not aware of any matter that will be brought before the annual meeting (other than procedural matters) that is not referred to herein. If any other matter properly comes before the meeting or any adjournment or postponement thereof, your shares will be voted in the discretion of the person authorized to do so in your proxy. Abstentions and broker non-votes will be considered present for purposes of determining the presence of a quorum. Broker non-votes are proxies submitted by brokers that do not indicate a vote for one or more proposals because the brokers have not received instructions from the beneficial owners on how to vote on these proposals and do not have discretionary voting authority. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be Held May 24, 2012: This Proxy Statement and the ArQule,Inc. 2011 Annual Report on Form10-K for the year ended December31, 2011 are available at www.proxyvote.com. 1 PROPOSAL 1—ELECTION OF DIRECTORS Our By-laws provide that the number of directors is established by our Board. For 2012, the number of directors is currently fixed at seven, divided into three classes as equal in number as possible and defined by the expiration dates of their terms of service. At the meeting, two directors will be elected to terms of three years, expiring in 2015, and until their respective successors are elected and qualified. Timothy C. Barabe and Paolo Pucci, both of whom are presently serving as directors, have been nominated for re-election by our Board for a term of three years. Unless your proxy withholds authority to vote for any of the nominees, the shares represented by your proxy will be voted for their election as the Board’s nominees. If any nominee is unable to serve, which is not expected, the shares represented by your proxy will be voted for such other candidate as may be nominated by the Board. Vote Required The affirmative vote of a plurality of the shares of Common Stock cast by the stockholders present at the meeting, in person or by proxy, and entitled to vote on this proposal is required to elect each of the nominees. Broker non-votes and votes withheld will not affect the outcome of the election of directors. Set forth below is certain information about the qualifications and other directorships of the nominees and our continuing incumbent directors. Nominees for Election atthe 2012 Annual Meeting Timothy C. Barabe (Age: 59)Mr.Barabe has been a director since November 2001. Mr.Barabe is currently Executive Vice President and Chief Financial Officer of Affymetrix,Inc.Previously, from July 2006 until March 2010, he was Senior Vice President and Chief Financial Officer of Human Genome Sciences,Inc. He was with Regent Medical Limited, a U.K.-based, privately owned, surgical supply company, where he was Chief Financial Officer, from 2004 to 2006. Mr.Barabe served with Novartis AG from 1982 through August 2004 in a succession of senior executive positions in finance and general management, most recently as the Chief Financial Officer of SandozGmbH, the generic pharmaceutical subsidiary of Novartis. Mr.Barabe received his B.B.A. degree from the University of Massachusetts (Amherst) and his M.B.A. degree from the University of Chicago. Paolo Pucci (Age: 50)Mr.Pucci joined ArQule as Chief Executive Officer and a member of the Board in June 2008 from Bayer A.G., where he served as Senior Vice President and President in charge of the Bayer-Schering Pharmaceuticals Global Oncology/Specialized Therapeutics Business Units. Previously, Mr.Pucci was Senior Vice President of Bayer Pharmaceuticals Global Specialty Business Unit, President of U.S. Pharmaceutical Operations and a member of the Bayer Pharmaceuticals Global Management Committee. At Bayer, Mr.Pucci was involved in a broad range of activities related to Nexavar® (sorafenib), an oral multiple kinase inhibitor used to treat liver and kidney cancers. These activities included clinical development, regulatory review, corporate alliance management, product launch and marketing. Mr.Pucci joined Bayer as head of its Italian Pharmaceutical operations in 2001. Prior to Bayer, Mr.Pucci held positions of increasing responsibility with Eli Lilly, culminating with his appointment as Managing Director, Eli Lilly Sweden AB. At Lilly, his responsibilities included operations, sales, marketing and strategic planning. On November 1, 2011, Mr. Pucci was appointed to the Board of Directors of Dyax Corporation. Mr.Pucci holds an M.B.A from the University of Chicago and is a graduate of the Universita Degli Studi Di Napoli in Naples, Italy. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTION OF THE NOMINEES LISTED ABOVE. Directors with Terms Expiring at the 2013 Annual Meeting Michael D. Loberg, Ph.D. (Age: 64)Dr.Loberg has been a director since January 2007. Dr.Loberg is a member of the Board of Directors of Inotek Pharmaceuticals Corporation, a developer of ophthalmic medicines, and recently served as its Interim Chief Executive Officer. Previously, he served as Chief Executive Officer and a member of the Board of Directors of NitroMed,Inc., a pharmaceutical company, from September 1997 to March 2006 and as its President from September 2003 to March 2006. From 1979 to 1997, Dr.Loberg held a number of senior management positions at Bristol-Myers Squibb, including President of Bristol-Myers Squibb’s Oncology and Immunology, U.S. Primary Care, Northern Europe, Specialty Pharmaceuticals and Squibb Diagnostics divisions, as well as director and Vice President, E.R. Squibb& Sons Research and Development.Prior to his employment with Bristol-Myers Squibb, Dr.Loberg was an associate professor of medicine and pharmacy from 1976 to 1979 and an assistant professor from 1973 to 1976 at the University of Maryland. Since 2004, Dr.Loberg has been a director of Kereos,Inc., a developer of targeted molecular imaging agents and therapeutics. Until May 2009 when he did not stand for reelection, he was a director of AMAG, a biotechnology company focused in renal disease. He holds a B.S. in Chemistry from Trinity College and a Ph.D. in Chemistry from Washington University. 2 Susan L. Kelley, M.D. (Age: 57) Dr.Kelley has been a director since April27, 2011. From 2001 to 2008, Dr.Kelley was employed by Bayer Healthcare Pharmaceuticals and Bayer-Schering Pharma in Germany and the United States serving as Vice President, Global Strategic Drug Development, Cancer and Metabolics from April 2001 to May 2002 and from May 2002 until June 2008 as Vice President, Global Clinical Development and Therapeutic Area Head-Oncology. From July 2008 to March 2011, she was Chief Medical Officer of The Multiple Myeloma Research Foundation/Consortium. Most recently, she has been an independent consultant to the pharmaceutical and biotechnology industries in the field of oncology drug development and strategy. Dr.Kelley has an A.B. inBiology, magna cum laude from Colgate University and an M.D. from Duke University School of Medicine. She was a Fellow in Medical Oncology and Clinical Fellow in Medicine at Dana-Farber Cancer Institute, Harvard Medical School and a Fellow in Medical Oncology and Pharmacology at Yale University School of Medicine where she also served as a Clinical Assistant Professor of Medicine. Directors with Terms Expiring at the 2014 Annual Meeting Ronald M. Lindsay, Ph.D. (Age: 64)Dr.Lindsay has been a director since June 2005. He currently operates Milestone Consulting, a biopharmaceutical consulting enterprise. He is a director and since October, 2009, has served as Executive Vice President of Research and Development of SequenomInc.Dr. Lindsay is also a director of HistoRxInc., and Executive Chairman of NeuroCentRx PharmaceuticalsLtd., Edinburgh, Scotland, which he co-founded in 2008. Dr.Lindsay was previously Chief Scientific Officer and Vice President, Research and Development, at diaDexusInc. from 2000 to 2004, and held a number of positions at Millennium Pharmaceuticals,Inc., including Senior Vice President, Biotherapeutics, from 1997 to 2000. At Regeneron Pharmaceuticals, where he worked from 1989 to 1997, he was a founding scientist and Vice President, Neurobiology. Dr.Lindsay also worked at the Sandoz Institute for Medical Research, London from 1984 to 1989, where he was Head of Cell Biology. Dr.Lindsay completed post-doctoral work at the Friedrich Miescher Institute, and he holds a B.Sc. (Hons) in Chemistry from the University of Glasgow and a Ph.D. in Biochemistry from the University of Calgary. William G. Messenger, D. Min. (Age: 51)Dr.Messenger has been a director since January 2005. He has been the owner and managing director of the Lexington Sycamore Group, consultants in the fields of business strategy, organization and leadership, since 1994. Dr.Messenger also serves as Executive Editor of the Theology of Work Project, a small international organization conducting research and publication in the field of business ethics. He currently serves as adjunct professor of business ethics atLaidlaw-Carey Graduate School, Auckland, New Zealand and a lecturer in business ethics at Holy Cross College, Worcester, MA.From 1999 to 2008, Dr.Messenger served as Director of the Mockler Center for Faith and Ethics in the Workplace at Gordon- Cornwell Theological Seminary. Dr.Messenger received a B.S. in Physics with highest honors from Case Western Reserve University, an M.B.A. with high distinction from Harvard Business School, a Master of Divinity degree, summa cum laude, from Boston University School of Theology, and a Doctor of Ministry from Gordon-Conwell Theological Seminary. Patrick J. Zenner (Age: 65)Mr.Zenner was named Chairman of the Board in May 2004 and has been a director since 2002. Mr.Zenner retired in 2001 from the position of President and Chief Executive Officer of Hoffmann-La RocheInc., North America. Hoffmann-La RocheInc., based in Nutley, N.J., is the prescription drug unit of the Roche Group. Mr.Zenner held various executive positions during his 32-year career with the company. Mr.Zenner is currentlya member ofthe Board of Trustees of Creighton University and is Chairman of the Board of Trustees of Fairleigh Dickinson University. In addition, Mr.Zenner is a member of the boards of directors of West Pharmaceutical Services,Inc., and Par Pharmaceuticals,Inc. In 2010, he resigned from the boards of Geron Corporation, XomaLtd. and Exact Sciences,Inc. Until its sale in September 2009, Mr.Zenner was a director of CuraGen Corporation. He has a B.S./B.A. from Creighton University and an M.B.A. from Fairleigh Dickinson University. Corporate Governance Guidelines and Code of Conduct At ArQule, we value honesty, integrity, and fairness in our dealings with our fellow employees, our stockholders, our collaborators and our communities. In addition to meeting both the letter and the spirit of regulations and rules adopted by the Securities and Exchange Commission (“SEC”), other federal and state laws and regulations and the standards of the Nasdaq Global Market (“Nasdaq”), our directors have mandated that our business dealings comply with the highest ethical and corporate governance standards. 3 We have adopted general corporate governance principles, the ArQule Corporate Code of Conduct (“Code of Conduct”) and related policies to provide guidance to our directors and management in their efforts to provide effective and appropriate corporate governance. As is the case with our other policies and practices, the tenets reflected in our governance principles, Code of Conduct and policies are intended to align the interests of our directors, management and other employees with those of our stockholders. We will review and, if necessary in our judgment, modify the guidelines from time to time. The Code of Conduct applies to our directors, employees and officers, including our Chief Executive Officer, President and Chief Operating Officer, Vice President of Finance, Corporate Controller and Treasurer (our principal executive officer, principal financial officer and principal accounting officer, respectively), and our Chief Medical Officer and Chief Scientific Officer. The Code of Conduct addresses: standards of conduct expected of each director, officer and employee; conflicts of interest; corporate disclosure processes; compliance with laws, rules and regulations (including insider trading laws); corporate opportunities; confidentiality; fair dealing; and protection and proper use of Company assets. It also strongly encourages the reporting of any illegal or unethical behavior. Waivers of the requirements of the Code of Conduct or associated policies with respect to members of the Board and executive officers are subject to the approval of the full Board or a committee of the Board to which resolution of the matter is delegated and will be disclosed on our website. The governance principles, Code of Conduct, and certain related policies are available on our website at http://www.arqule.com in the “Investors and Media” section under the heading “Corporate Governance.” Director Qualifications and Nomination Process Director Qualifications The Compensation, Nominating and Governance Committee (the “Compensation Committee”) identifies nomineesto serve asdirectors from various sources including referrals from current Board members and industry contacts. In the past, the Compensation Committee has used third party consultants to assist in identifying, evaluating, and recruiting potential nominees; however, no third party consultant was used for this purpose during 2011. The directors have not set formal criteria or qualifications for individuals to be nominated or re-nominated as candidates for Board membership. Instead, the Compensation Committee has developed a general profile for candidates reflecting the personal and professional characteristics that our directors believe a suitable individual should possess. Such characteristics include integrity, suitable business acumen and educational background, relevant industry experience, understanding of interpersonal relationships,absence ofconflicts of interest, a high degree of commitment to the functioning of the Board and its committees, and the ability to meet the independence and financial literacy requirements defined by applicable Nasdaq and SEC rules. Additionally, the Compensation Committee carefully considers issues of diversity among its members in identifying and considering potential nominees and attempts, where appropriate, to achieve a diversity of professional experiences, business cultures, perspectives, genders, ages and ethnicities, among other characteristics, in the membership of the Board and its committees. The Company does not require members of the Board (or our executive officers) to purchase or hold a minimum number of shares of our Common Stock. Our Company is a clinical-stage biotechnology company engaged in the research and development of innovative cancer therapeutics. In light of the Company’s current needs and business priorities, the Compensation Committee believes that the Board’s membership should include directors with a high level of scientific knowledgeand relevant business experience. Our business requires an understanding of the science behind our pre-clinical and clinical productcandidates, as well as the clinical development and commercialization processes. Accordingly, the Compensation Committee has determined that scientific, drug development and commercialization experience should be represented on the Board. In addition, as a public company, our Board should include individuals who are financially literate to serve as members of the audit and other committees. We also believe that members should have a firm grounding in corporate governance and business ethics. Lastly, our business is dynamic and rapidly evolving and benefits from having a Board that includes individuals from a variety of backgrounds and professional experiences who contribute to the Board’s overall ability to identify and ask difficult questions and to think innovatively. The following table summarizes how the qualifications, attributes, skills and experience described above relate to each individual director’s contributions to the Board and its committees. An “X” in the chart below indicates a specific competency for which the director has been nominated to serve on the Company’s Board and its committees. The lack of an “X” for a particular qualification does not mean that the director does not possess that qualification or skill. Rather, an “X” indicates a primary area of focus or expertise of a director on which the Board currently relies. 4 TimothyC. Barabe RonaldM. Lindsay Michael Loberg William Messenger Paolo Pucci Patrick Zenner SusanL. Kelley High level of financial literacy X X X X X Relevant biotechnology business experience X X X X X X X Extensive knowledge of drug research and development X X X X Extensive knowledge of drug commercialization and marketing X X X X Expertise in corporate governance and business ethics X X X Diversity of background, professional experience or culture X X X X Member of Audit Committee Member of Compensation Committee Member of Science Committee Stockholder Nominations The Compensation Committee has not established any special procedures for stockholder submissions of nominees for election to the Board. Our By-laws permit any stockholder entitled to vote for the election of directors to nominate one or more directors. We believe that this long-standing mechanism, in place since incorporation of the Company, provides the appropriate means for stockholder nominations. Pursuant to our By-laws, a stockholder wishing to nominate a director candidate must deliver or mail written notice of such nomination to the Chairman of the Board, the President, or the Secretary of the Company at our principal executive office. If a stockholder is nominating a director candidate for election at the annual meeting of stockholders, notice must be received at least 75days before the anniversary date of the prior year’s meeting, assuming there was an annual meeting in the prior year and the date of the current year’s annual meeting is within 30days of the anniversary date of the prior year’s meeting. Otherwise, notice must be received at least 45days before the date of the current year’s annual meeting or a special meeting, if at least 60days’ notice or prior public disclosure of the date of the current year’s annual meeting or the special meeting is provided. If neither of the previous two sentences applies, notice must be received no later than 15days after the date on which notice of the date of the current year’s annual meeting or the special meeting was mailed or public disclosure was made of such meeting date. The notice must include the stockholder’s name and address, the class and number of shares of securities beneficially owned by such stockholder, and each nominee’s: (i) name, age, business address, and home address; (ii) principal occupation or employment; (iii) beneficial ownership of Company securities, including the class and number of shares of stock; and (iv) any other information relating to the nominee that is required to be disclosed in solicitations for proxies for election of directors by Regulation14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Compensation Committee will consider all nominees submitted by stockholders in the manner described above and will evaluate all potential nominees using the same criteria. The Board’s Role in Risk Oversight The role of our Board in our Company’s risk oversight process includes receiving regular reports on areas of material risk to our Company, including clinical, regulatory, financial, legal, strategic and reputational risks. The full Board (or the appropriate committee in the case of risks that are under the purview of a particular committee) receives these reports from the member of management responsible for the function from which the risk arises so that it can understand and assess our ongoing risk identification, risk management and risk mitigation strategies. Our Board also administers its risk oversight function through the required approval by the Board (or a committee of the Board) of significant transactions and other material decisions, and regular periodic reports from our company’s independent registered public accounting firm and other outside consultants regarding various areas of potential risk, including, among others, those relating to our internal controls and financial reporting. As part of its charter, the Audit Committee discusses with management and our independent registered public accounting firm significant risks and exposures and the steps management has taken to minimize those risks. 5 Communications with Directors We do not have a formal process for communication by stockholders to our directors. However, stockholders and others who wish to communicate may write to the Board as a whole, or to individual directors c/o: Investor Relations ArQule,Inc. 19 Presidential Way Woburn, Massachusetts 01801-5140 Attn. William B. Boni Vice President, Investor Relations/Corporate Communications Such communications will be forwarded directly to the addressee(s). Director Independence For a director to be designated as independent, as defined by the Nasdaq listing standards set forth below, our Board must determine that he or she has no “material relationship” with ArQule other than that of a director. When assessing the materiality of a director’s relationship with ArQule, the Board considers: ● all relevant facts and circumstances, not only of the director’s relationship with the Company, but also that of the persons or organizations with which the director is affiliated; ● the frequency and regularity of any services the director performed for the Company outside of the scope of duties as a director; ● whether the director carried out those services at arm’s length in the ordinary course of business; and ● whether the director provided those services on substantially the same terms as those prevailing at the time for unrelated parties in comparable transactions. For a Nasdaq-listed company, a director is not considered independent if any of the following circumstances exist: ● the director is currently, or was at any time during the preceding three years, employed by the listed company, its parent or subsidiaries, or if any of the director’s family members is, or was, an executive officer of the listed company, its parent or subsidiaries, at any time during the preceding three years; ● the director has accepted, or has a family member who has accepted, from the listed company, its parent or subsidiaries, any payment in excess of $120,000 during any twelve-month period within the preceding three years, other than (a)compensation for board or board committee services, (b)compensation paid to a family member who is a non-executive employee of the listed company, its parent or any subsidiary; or (c)benefits under a tax-qualified retirement plan or non-discretionary compensation; ● the director is, or has a family member who is, employed as an executive officer of any other entity where at any time during the preceding three years any of the executive officers of the company served on the compensation committee of such other entity; ● the director is, or has a family member who is, a partner in, or a controlling stockholder or an executive officer of, any organization to which the listed company made, or from which the company received, payments (other than payments arising solely from investments in the listed company’s securities or payments under non-discretionary charitable contribution matching programs) that exceed the greater of $200,000 or 5% of the recipient’s consolidated gross revenues during the current or any of the past three fiscal years; 6 ● the director is, or has a family member who is, a current partner of the listed company’s outside auditors, or was a partner or employee of the listed company’s outside auditor who worked on the listed company’s audit at any time during the past three years; or ● the director otherwise has a relationship that, in the opinion of the listed company’s board of directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. On February 1, 2012, our Board determined that all of our directors, other than our Chief Executive Officer, are “independent directors” as defined in the listing standards of the Nasdaq Marketplace Rules, and these independent directors constitute a majority of the members of the Board. Compensation Committee Interlocks and Insider Participation No member of the Compensation Committee during2011 was an officer, former officer, or employee of the Company or had a relationship disclosable under our policies or SEC regulations. Further, during 2011, no executive officer of the Company served as: ● a member of the compensation committee (or equivalent) of any other entity, one of whose executive officers served as one of our directors or was an immediate family member of a director, or served on our Compensation Committee; or ● a director of any other entity, one of whose executive officers or their immediate family member served on our Compensation Committee. BOARD COMMITTEES AND MEETINGS The Board held six meetings during 2011. Each director attended at least 75% of the aggregate number of meetings of the Board and the committees of the Board on which he or she served. We do not have a policy regarding attendance of directors at our annual meeting of stockholders. In June 2011, four of our directors attended our annual meeting. We also do not have a formal policy regarding the separation of our Board Chairman and Chief Executive Officer positions. At this time, the positions are separate, as the Board believes this structure to be in the best current interests of the Company and our stockholders. Committees of the Board Our Board has a standing audit committee (the “Audit Committee”), compensation, nominating, and governance committee (the “Compensation Committee”), and science committee (the “Science Committee”). Independent directors chair and entirely make up each of these committees. The Board has adopted written charters for each of our standing committees, which may be viewed by accessing the “Investors and Media” section of our website at www.arqule.com and clicking on the headings “Corporate Governance” and “Committee Charters.” Audit Committee In 2011, the members of the Audit Committee were Mr.Barabe (Chairman), Dr.Messenger, and Mr.Zenner. The Audit Committee met five times in 2011. Each member of the Audit Committee meets the independence and financial literacy requirements as defined by applicable Nasdaq and SEC rules. The Board has determined that Mr.Barabe is an “audit committee financial expert” as defined by the rules and regulations of the SEC. The duties and principal purposes of the Audit Committee include: ● generally, oversight of the integrity of the Company’s financial reporting process; ● in particular, monitoring of: ● the integrity of the Company’s financial statements; ● the Company’s compliance with legal and regulatory requirements; and ● the qualifications, independence and performance of the Company’s independent registered public accountants and, as necessary and appropriate, of its internal audit function; 7 ● pre-approval of all audit services; ● preparation of the Audit Committee report that is required to be included in the proxy statement for our annual meeting of stockholders; ● assessment of significant financial risks and exposures and the adequacy of the Company’s overall risk assessment and risk management policies and procedures to mitigate such risks and exposures; ● evaluation of whether risks presented by the Company’s financial policies and practices are likely to have a material adverse effect on the Company; and ● assessment of the steps management has taken to control risks to the Company. The Company’s independent registered public accounting firm (currently, PricewaterhouseCoopersLLP) is ultimately accountable to the Audit Committee in its capacity as a committee of the Board. The Audit Committee has sole authority and responsibility to select, hire, oversee, evaluate, approve the compensation of, and, where appropriate, replacethe Company’sindependent registered public accounting firm. A more detailed description of the duties of the Audit Committee is provided in the committee’s charter. The report of the Audit Committee is on page24. Compensation Committee In 2011, the members of the Compensation Committee were Dr.Messenger (Chairman), Dr.Loberg and Mr.Zenner. The Compensation Committee met six times in 2011. The duties and purposes of the Compensation Committee include: ● advising the Board concerning the Company’s compensation philosophy and policies, in general, and, in particular, to determine, or recommend to the Board for determination, the compensation of the Company’s Chief Executive Officer and all other executive officers and directors; ● advising the Board regarding succession planning for the Company’s Chief Executive Officer; ● identifying individuals qualified to become members of the Board; ● recommending candidates to the Board to fill vacancies on the Board; ● recommending to the Board the directors to be appointed to its committees; ● assessing, or ensuring that the Board assesses, the performance of individual members of the Board and the Board as a whole; ● administeringthe Company’sstock option, stock purchase, and other stock compensation plans; ● reviewing and approving or rejecting proposed related party transactions; ● reviewing with management the annual compensation discussion and analysis (“CD&A”) section of the Company’s disclosures to the SEC prepared by management and recommending to the Board whether the CD&A should be included in the Company’s filings with the SEC; ● reviewing and approving an annual report on the Compensation Committee’s review of the CD&A for inclusion in the Company’s proxy statement; 8 ● overseeing the Company’s efforts to meet its corporate governance, legal, and regulatory obligations and identifying, reviewing, and resolving issues relating to such matters; and ● reviewing and discussing with management any risks created by the Company’s compensation practices and determining the adequacy of the Company’s risk assessment and risk management policies and procedures to mitigate such risks and exposures. A more detailed description of the duties of the Compensation Committee is provided in the committee’s charter. The report of the Compensation Committee is on page16. Science Committee In 2011, the members of the Science Committee were Dr.Lindsay (Chairman), Dr.Loberg, Dr.Simonian until her resignation from the Board effective March 31, 2011, andDr.Kelley, who joined the Science Committee effective as of her appointment to the Board on April27, 2011. The Science Committee met six times during 2011. The Science Committee is responsible for: ● reviewing the scientific direction of the Company; ● playing a role in assessing the manner by which the Company will continue to enhance its capabilities as a drug discovery organization (whether by acquisition, merger, in-licensing, internal growth, or a combination of those methods); ● evaluating the scientific opportunities under consideration by management; and ● as requested by management, reviewing data relating to new scientific directions for the Company and other science-related matters. A more detailed description of the duties of the Science Committee is provided in the committee’s charter. DIRECTOR COMPENSATION The following table provides information concerning compensation paid by the Company to its non-employee directors during 2011. Any director who is also an employee of the Company is not compensated for his or her service as a director. During 2011, Mr.Pucci, the Company’s Chief Executive Officer, also served on the Board, but did not receive any compensation for services as a director. Name Fees Earned or Paid in Cash ($) Option Awards(1)($) Total($) Timothy C. Barabe (2) $ $ $ Ronald M. Lindsay, Ph.D. Michael D. Loberg, Ph.D. (3) William G. Messenger, D. Min. Susan L. Kelley, M.D. (4) Nancy A. Simonian, MD (5) — Patrick J. Zenner This column reflects the aggregate grant date fair values for all option awards granted during 2011. Assumptions used in the calculation of these amounts are included in Note2 to the Company’s audited financial statements for the year ended December31, 2011, set forth in the Company’s Annual Report on Form10-K filed with the SEC on March1, 2012 (“2011 Annual Report on Form10-K”). As of December31, 2011, for each director the aggregate number of shares of Common Stock that may be acquired upon exercise of outstanding option awards is as follows: Mr.Barabe, 96,000; Dr. Kelley, 45,000; Dr.Lindsay, 80,000; Dr.Loberg, 80,000; Dr.Messenger, 85,000; Dr.Simonian, 65,000; and Mr.Zenner, 132,500. Mr.Barabe elected to have a portion of his fees for service as a director in the amount of $31,165 paid to him in the form of 5,384 shares of our Common Stock in accordance with our 2005 Director Stock Compensation Plan. The number of shares was determined on the date of the payment of director fees based on the closing market price for a share on that date. 9 Dr.Loberg elected to have a portion of his fees for service as a director in the amount of $21,443 paid to him in the form of 3,671 shares of our Common Stock in accordance with our 2005 Director Stock Compensation Plan. The number of shares was determined on the date of the payment of director fees based on the closing market price for a share on that date. Dr.Kelley has been a member of our Board of Directors since April27, 2011. On March 31, 2011, Dr. Simonian resigned as a member of our Board of Directors. Currently, each of our non-employee directors who is serving as a director prior to and immediately following any annual meeting of stockholders receives a $20,000 annual retainer. Each non-employee director receives $2,000 for each day on which the Board meets and the director attends and $1,000 for each day on which a committee of the Board meets and the director attends. In addition to the base compensation for directors, chairs of committees receive additional compensation. The director serving as Chairman of the Board (currently, Mr.Zenner) receives an additional $15,000 annual retainer; the director serving as Chairman of the Audit Committee (currently, Mr.Barabe) receives an additional $15,000 annual retainer, the director serving as Chairman of the Compensation Committee (currently, Dr.Messenger) receives an additional $10,000 annual retainer; and the director serving as Chairman of the Science Committee (currently, Dr.Lindsay) receives an additional $15,000 annual retainer. On February 1, 2012, following discussions with executive compensation consultants, Radford Surveys& Consulting, a division of Aon Consulting (“Radford Consulting”), the directors, pursuant to the Company’s By-laws, voted to increase their cash compensation. Commencing with the Company’s 2012 annual meeting of stockholders, each non-employee director will receive a $25,000 annual retainer.In addition to that amount, each non-employee director will continue to receive $2,000 for each day on which the Board meets and the director attends.For attendance at meetings of committees of the Board, a non-employee director will be paid $1,250 per day for meetings of the Audit Committee and the Compensation, Committee, and $2,500 for meetings of the Science Committee. Also commencing with the Company’s 2012 annual meeting of stockholders, the annual retainers of the Chairman of the Board, the Chairman of the Compensation Committee and the Chairman of the Science Committee will be increased to, respectively, $20,000, $15,000, and $20,000.The Chairman of the Audit Committee will continue to receive a $15,000 annual retainer. All of our non-employee directors, currently six directors, are eligible to participate in our Amended and Restated 1996 Director Stock Option Plan.Pursuant to the Director Stock Option Plan, an option to purchase 30,000 shares of Common Stock is automatically granted to each non-employee director at the time that he or she is first elected or appointed to the Board. This initial option becomes exercisable as to 10,000 shares on the date of the Company’s next annual meeting following the date of grant and as to 10,000 shares on the date of each of the next two annual meetings. Also, at each annual meeting of stockholders, each eligible director (other than the Chairman) serving as a member of the board of directors prior to and immediately after such annual meeting is automatically granted an option to purchase 15,000 shares of Common Stock (whether or not the director is a nominee for election at such annual meeting). This annual option becomes exercisable as to all shares one year from the date of grant. Upon the initial election of a non-employee director as Chairman of the Board, the non-employee director will be automatically granted an option to purchase 25,000 shares of Common Stock (in addition to the initial option awarded to directors). This initial option becomes exercisable as to 8,334 shares on the date of the Company’s next annual meeting following the date of grant and as to 8,333 shares on the date of each of the next two annual meetings. In addition, at each annual meeting of stockholders, the eligible director serving as Chairman of the Board prior to and immediately after such annual meetingis automatically granted an option to purchase 25,000 shares of Common Stock (whether or not the Chairman is a nominee for election at such annual meeting). This annual option becomes exercisable as to all shares one year from the date of grant. Pursuant to our 2005 Director Stock Compensation Plan, the Company’s non-employee directors may elect to receive in lieu of all or a part of their cash compensation for service as a director, an equivalent amount of Common Stock. As noted in the table above, in 2011 Mr.Barabe and Dr.Loberg received a portion of their director fees in the amount of $31,165 and $21,443, respectively, in the form of Common Stock. The number of shares was determined on the date of the payment of director fees based on the closing market price for a share of Common Stock. 10 COMPENSATION DISCUSSION AND ANALYSIS The Compensation Committee is responsible for determining the compensation of our named executive officers, including our Chief Executive Officer. Compensation Philosophy Guiding Principles Our executive compensation program is designed to be closely linked to corporate performance and returns to stockholders. To this end, we have developed an overall compensation strategy and a specific compensation plan that establish competitive base salaries and tie a significant portion of executive compensation to the Company’s success in meeting specified and measurable Company-wide performance goals. By using stock options and other stock-based awards, we ensure that part of each executive’s compensation is closely tied to the performance of our stock. We believe that a significant part of overall compensation for senior executives should be “at risk,” i.e.,contingent upon successful implementation of the Company’s strategy and achievement of its goals. Individuals with the greatest influence on company-wide performance should have the largest amounts of cash benefits and stock-based awards at risk. In our view, a balanced approach to compensation decisions motivates management’s efforts to drive positive outcomes in both current and future environments and mitigates the risk that any one incentive could lead executive officers to take actions that are not in our best interests. In addition, the tying of compensation to performance goals that must be achieved in a heavily regulated business environment such as ours adds an additional layer of scrutiny to the Company’s actions and lessens greatly the opportunities for individuals to take inappropriate actions without discovery and sanctions. Objectives: ● To attract and retain the best executive talent available; ● To motivate our executives to achieve the goals inherent in our business strategy; ● To link executive and stockholder interests through equity-based compensation; and ● To provide a compensation package that recognizes individual contributions as well as corporate performance. Key compensation elements: ● Base salary; ● Annual performance-based cash bonuses; ● Stock-based incentive awards; and ● Employee benefits. Each of these elements is described in more detail below. The Role of the Compensation Committee The members of the Compensation Committee are currentlyDr. Loberg,Dr. Messenger (Chairman), andMr. Zenner. Each of the current members is an “independent director” under Nasdaq listing standards, a “Non-Employee Director” within the meaning of Section16 of the Exchange Act, and an “outside director” within the meaning of Section162(m) of the Internal Revenue Code of 1986, as amended (the “Tax Code”). 11 The Compensation Committee advises our Board concerning the Company’s compensation philosophy and policies, in general, and, in particular, determines, or recommends to the Board for determination, the compensation of our Chief Executive Officer and other named executive officers and members of the Board. Recommendations and decisions made by the Compensation Committee are reported to the full Board for approval, endorsement or ratification, as appropriate. The Compensation Committee’s Process General The Compensation Committee sets the mix of elements of executive compensation including base salary, annual performance-based bonuses and stock-based awards for our named executive officers. While the Compensation Committee considers the elements of compensation described below separately, it takes into account the full compensation package afforded to each executive officer in making its recommendations. The Compensation Committee also makes recommendations concerning the appropriate linkage of executive compensation to individual and corporate performance and financial returns to stockholders. The Compensation Committee considers the views of our Chief Executive Officer regarding achievement of individual and departmental objectives of those executives reporting directly to him. With the assistance of our Vice President of Human Development, approximately every two years the Compensation Committee reviews peer group compensation data and additional selected compensation data from the Radford Life Sciences Executive Survey produced by Radford Consulting. Our peer group of companies, which we review periodically, is comprised principally of non-commercial, life sciences companies with products in phase2 or phase3 clinical trials that Radford Consultinghas deemed to be most comparable to us in market capitalization and head count. For 2010, the latest year in which compensation was reviewed, and 2011, the peer group companies consisted of the following: Allos Therapeutics,Inc. Maxygen,Inc. Alnylam Pharmaceuticals,Inc. MicrometInc. Ariad Pharmaceuticals,Inc. Novavax,Inc. Array BioPharma,Inc. Rigel Pharmaceuticals,Inc. BioCyst Phramaceuticals,Inc. Sangamo BioSciences,Inc. CytokineticsInc. SuperGen,Inc. Dyax Corp. Targacept,Inc. Geron Corporation VIVUS,INC. Infinity Pharmaceuticals,Inc. XenoPort,Inc. In addition, the Compensation Committee supplemented the peer group survey data with broader competitive market data from the Radford Global Life Sciences Executive Survey.Radford Consultingderived the data from non-commercial, public life sciences companies with between 50 and 350 employees. The overall market composite considered by the Compensation Committee was represented 50percent by the peer group and 50percent by the broader market reference group. Benchmarking In general terms, as a basis for its recommendations, the Compensation Committee benchmarks total compensation for all of our employees to the median compensation (i.e. 50thpercentile) of employees performing similar job functions at biotechnology companies nationally, adjusted for differences in company size, stage of development, location, and performance. However, we strongly believe in retaining the best talent among our executive management team. Therefore, we have recommended, and may recommend in the future, total compensation packages for senior executive management that vary substantially from the median based on factors such as industry experience, scope of responsibility, knowledge, and unique qualifications. Say-on-Pay Under theSEC’s new proxy rules, in June 2011 our stockholders cast an advisory vote on the compensation of our named executive officers. The compensation disclosure and analysis and compensation tables in our 2011 proxy statement provided our stockholders with then current information identical in scope with the discussion and analysis and tables in this section. In that proxy statement, we stated our belief that our compensation policies and procedures support our business strategy by rewarding successful achievement of specific financial and operational goals and providing performance-based incentives to maximize stockholder value.We also expressed our belief that these policies and procedures are closely aligned with the long-term interests of our stockholders. 12 With this information at hand, our stockholders overwhelming endorsed our compensation philosophy with 99% of stockholders’ votes cast to approve our named executive officers’ compensation.Consequently, our current intention is to continue implementing our existing programs and policies. Elements of Compensation Base Salary Salary levels are considered annually as part of our performance review process,and also in the cases of promotion or other change in the job responsibilities of an executive officer. For named executive officers, initial base salaries generally are established in connection with negotiation of an offer of employment and employment agreement. Increases in base salary have several elements. In addition to promotion and increased responsibilities, merit and company-wide general increases are also factored in. Salaries of our named executive officers for 2011 and certain prior years are also reported in the Summary Compensation Table on page 17. The following table shows changes in the annualized base salaries of our named executive officers from 2010 to 2011: Name and Principal Position Annualized Base Salary ($) Annualized Base Salary ($) % Increase Comment Paolo Pucci, CEO Base salary negotiated in and adjusted per amended employment agreement and annual review. Peter S. Lawrence, COO Base salary negotiated in and adjusted per amended employment agreement and annual review. Dr.Brian Schwartz, CMO Base salary negotiated in and adjusted per employment agreement and annual review. Dr.Thomas C.K. Chan, CSO Base salary negotiated in and adjusted per employment agreement and annual review. Performance-Based Bonuses Cash bonuses represent a percentage of each named executive officer’s salary. In determining the target awardfor the bonus of a particular executive, we consider compensation data and level of strategic contribution to the Company’s performance. This determination is made at the time an executive officer is hired and generally is one of the negotiated terms of his or her employment agreement. Adjustments to bonus targets are also considered, subject to the requirements of those employment agreements, as part of the annual review process. At the beginning of each fiscal year, we set corporate goals at minimum, planned, and maximum levels of performance and weight the goals according to their importance to our corporate strategy. Levels of performance for these goals are expressed as percentages which, when determined by our Board following conclusion of the fiscal year, are aggregated to arrive at an overall level of performance for the Company. In determining individual bonus amounts for our named executive officers, our directors take into consideration the Company’s overall performance, the named executive officer’s achievement of specific individual goals, and the amount of the named executive officer’s target bonus. The following is a summary description of the primary corporate goals for 2011 used to determine performance-based bonuses: C-Met Program—Tivantinib (ARQ 197) ● Open a specified percentage of participating clinical sites in ongoing Phase 3 non-small cell lung cancer trial and accrue a specified number of patients by the end of 2011. ● Read-out of clinical data from the Phase2 hepatocellular carcinoma (liver cancer) mono-therapy trial by a specified date. 13 ● Complete transfer of clinical data from Company-managed clinical trials to Daiichi Sankyo in support of regulatory filings. Discovery Program ● Characterize lead compound in FGFR program and make certain regulatory filings by a specified date. ● Complete GLP toxicology studies for lead molecule from our research and development collaboration with Daiichi Sankyo and agree upon a Phase 1 trial plan by specified dates. ● Initiate lead optimization for third molecule from our research and development collaboration with Daiichi Sankyo in accordance with the research plan by a specified date. ● For BRAF program, produce biomarker plan and make recommendation to Board regarding next steps for a clinical development plan. Business Development ● Enter into a new collaboration for an early stage program or ArQule Kinase Inhibitor Program™ deal that includes specified minimum up front and pre-clinical milestone targets. ● Kyowa Hakko Kirin initiates Phase 3 non-small cell lung cancer trial in Asia by end of 2011. Finance ● End 2011 with a specified amount of cash and marketable securities while meeting all key budget parameters. Publications& Presentations ● Publish and present in a specified number and type of public forums data regarding our drug discovery and development programs. Following the recommendations of the Compensation Committee, our Board determined that, on a weighted basis, our overall level of performance warranted payment of bonuses at 90% of bonus targets. This determination reflected results with respect to the C-Met Program, Discovery Program, Business Development, Finance and Publications& Presentations goals that were determined to be at or above planned performance in approximately 75% of the cases. The following table shows percentages of target and actual bonuses paid to our named executive officers. Name and Principal Position Bonus Target (% of Base Salary) Bonus Actual (% of Base Salary) Comment Paolo Pucci, CEO 60.0% 54.0% Target bonus set by terms of amended employment agreement. Actual bonus 90% of target. Peter S. Lawrence, COO 40.0% 36.0% Target bonus set by terms of amended employment agreement. Actual bonus 90% of target. Dr.Brian Schwartz, CMO 35.0% 31.5% Target bonus set by terms of employment agreement. Actual bonus 90% of target. Dr.Thomas C.K. Chan, CSO 35.0% 31.5% Target bonus set by terms of employment agreement. Actual bonus 90% of target. The amounts of cash bonus awards made to our named executive officers are also reported in the Summary Compensation Table on page 17. 14 Stock-based Awards Primarily, we grant stock options and/or shares of restricted stock to our named executive officers under our Amended and Restated 1994 Equity Incentive Plan. It is our current policy to grant stock options and/or shares of restricted stock with an exercise price or share valuation equal to the closing price of our Common Stock as reported by Nasdaq on the date of grant. Options vest over various periods of time, generally four years. Restricted stock awards have restrictions which lapse over various periods of time, also generally four years.In two instances, we awarded performance-based stock units (PSUs), each of which represents a contingent right to receive one share of Common Stock. In July 2010, we awarded PSUs to our Chief Executive Officer and in February 2012, we awarded PSUs to our Chief Medical Officer. Stock option grants, and awards of restricted stock and stock units, are designed to encourage the creation of stockholder value over the long term since the full benefits of the options and awards cannot be realized unless stock price appreciation is achieved, and, once achieved, is maintained and increased. Accordingly, awards of options, restricted stock and stock units align the interests of executive officers and employees with those of stockholders. In determining the amount of these grants and awards, we evaluate the executive’s job level, promotions, responsibilities he or she will assume in the upcoming year, and responsibilities in prior years. In addition, we take into account the size of the executive’s grants and awards in the past and market data relating to compensation. After consideration of all of these factors, as well as corporate and individual performance, in February 2012 for performance in 2011, we awarded Mr.Pucci an option to purchase 315,000 shares of our Common Stock; Mr.Lawrence, an option to purchase 147,750 shares of our Common Stock; Dr.Schwartz, an option to purchase 109,500 shares of our Common Stock; and Dr.Chan, an option to purchase 81,000 shares of our Common Stock. The Compensation Committeemakes a recommendation regarding annual stock-basedawards at a meeting in December prior to the first meeting of the Board in the following calendar year. The effective date for such awards is the date of such meeting of the full Board. At its February meeting, the Board acted upon the recommendations of the Compensation Committee. Employment Agreements ArQule generally enters into employment agreements with named executive officers. Typically, these agreements are offered in connection with recruiting executive officers when ArQule deems it necessary or appropriate to attract, incentivize and retain new hires. Agreements of this type exist to establish initial salary and bonuses, benefits, initial option grants, reporting lines, and change of control and related severance provisions, among other things. Mr.Pucci, Mr.Lawrence, Dr.Schwartz, and Dr.Chan have such agreements. Additional information regarding these agreements is set forth under “Employment Agreements” and “Payments Upon Termination or Change in Control.” Other Elements of Compensation and Perquisites We provide our named executive officers with certain benefits and perquisites. The value of such benefits and perquisites provided in 2011 was less than $10,000 for each named executive officer. We provided these benefits on the same terms as those applicable to all of our other employees. The primary benefits are: ● health (medical, dental and vision) insurance for which the Company pays a portion of the premiums; ● a life insurance benefit equivalent to two times base salary up to a maximum of $400,000 for which the Company pays the premiums; ● long-term disability insurance equal to 60% of base salary up to $15,000 per month, the premiums for which are paid by the Company with the amount of the premiums being included in the taxable compensation of employees; ● if necessary in given circumstances to attract management talent, housing allowances and relocation costs; ● a retirement plan (401(k) Plan) under which an employee can choose to contribute up to 60% (subject to Tax Code limits) of compensation on a pre-tax basis with a matching contribution from the Company of $0.50 for each $1.00 contributed up to the first 6% of compensation; ● a tax-qualified stock purchase plan which permits participants to acquire shares of Common Stock at a price that is 85% of the stock price on either the first day or last day of the designated offering period (generally six months), whichever is lower; and ● tuition reimbursement up to $3,000 per year for undergraduate courses and $6,000 for graduate courses. 15 Currently, the Company does not have a nonqualified deferred compensation plan, a pension plan, or other defined benefit plan. In addition, the Company does not have a policy on adjustments to, or recovery of, awards if the performance measures on which they were based are adjusted or restated. Potential Payments to Named Executive Officers Upon Termination or Change in Control The employment agreements of Mr.Pucci, Mr.Lawrence, Dr.Schwartz, and Dr.Chan provide for certain payments to be made to them in the event that their employment with the Company is, or is deemed to be (as provided in the employment agreements), terminated without “cause.” Severance benefits are an important tool in attracting and retaining key employees, and provide a degree of financial security to such employees where their employment is terminated through no fault of their own. Each of the agreements also provides for acceleration of vesting of the executive’sstock-based awards in certain circumstances following the occurrence of a change in control of the Company. We believe that it is generally appropriate to vest stock-based awards to key employees in a change in control transaction, as such a transaction may often result in the elimination or reduction of the employee’s ability to realize value from his or her options. For information regarding the severance and change in control benefits provided to Mr.Pucci, Mr.Lawrence, Dr.Schwartz, and Dr.Chan under their employment agreements, see “Payments Upon Termination or Change of Control”. Tax Considerations If an executive is entitled to nonqualified deferred compensation benefits that are subject to Section409A of the Tax Code, and such benefits do not comply with Section409A, the executive would be subject to adverse tax treatment, including accelerated income recognition (in the first year that benefits are no longer subject to a substantial risk of forfeiture) and an additional income tax of 20% of the amount so recognized. The employment agreements of our named executive officers described herein contain provisions intended to limit or eliminate adverse tax consequences through timing of payments. Section162(m) of the Tax Code generally denies a deduction to any publicly held corporation for compensation paid to its named executive officers to the extent that any such individual’s compensation exceeds $1million, subject to certain exceptions, including one for “performance-based compensation.” Generally, the Compensation Committee seeks to maximize executive compensation deductions for federal income tax purposes. However, certain awards under the Company’s Amended and Restated 1994 Equity Incentive Plan may result in an amount of compensation not being deductible under Section162(m) of the Tax Code. At the Company’s present stage of development, management and the Compensation Committee believe that the loss of a deduction is not significant to the Company. Management and the Compensation Committee take the issue of deductibility into consideration as our Amended and Restated 1994 Equity Incentive Plan and other benefit plans are updated. The Compensation Committee believes that none of the Company’s named executive officers received compensation in 2011 that was nondeductible under Section162(m) of the Tax Code. COMPENSATION COMMITTEE REPORT The Compensation, Nominating and Governance Committee of the Board of Directors of ArQule,Inc., composed entirely of independent directors in accordance with applicable laws, regulations, Nasdaq listing requirements and our governance guidelines, sets and administers policies that govern the Company’s executive compensation programs and various incentive and stock programs. The Compensation, Nominating and Governance Committee has reviewed and discussed the Compensation Discussion and Analysis with the management of ArQule,Inc. Based on this review and discussion, the Committee recommended to the full Board of Directors that the Compensation Discussion and Analysis be included in this Annual Report. Submitted by the Compensation, Nominating and Governance Committee, William G. Messenger, Chairman Michael D. Loberg Patrick J. Zenner 16 EXECUTIVE COMPENSATION The table and text below describe the cash and additional incentive compensation paid to the Company’s Chief Executive Officer, President and Chief Operating Officer (principal financial officer for SEC reporting purposes), Chief Scientific Officer and Chief Medical Officer (the “named executive officers”) for the fiscal periods indicated. SUMMARY COMPENSATION TABLE The following table summarizes total compensation earned during the fiscal years ended December31, 2011, 2010 and 2009 by each of our named executive officers: Name and Principal Position Year Salary ($) Bonus Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) All Other Compensation ($) Total Paolo Pucci — — Chief Executive Officer — Peter S. Lawrence — — President, Chief — — Operating Officer, — — General Counsel and Secretary Dr.Brian Schwartz — — Chief Medical Officer — — and Senior Vice — — President Dr.Thomas C. K. Chan — — Chief Scientific Officer — — and Senior Vice — — President The amounts in this column include compensation earned but deferred at the election of the named executive officer, under the Company’s retirement savings plan established under Section401(k) of the Tax Code. This column reflects the aggregate grant date fair values for all stock awards granted during the fiscal year. Assumptions used in the calculation ofthese amountsare included in Note2 to the Company’s audited financial statements for the year ended December31, 2011, included in the Company’s Annual Report on Form10-K filed with the SEC on March1, 2012 (“2011 Annual Report on Form10-K”). Additional information regarding stock awards issued to the named executive officers is provided in the table “Outstanding Equity Awards at Fiscal Year-End”. This column reflects the aggregate grant date fair values for all option awards granted during the fiscal year. Assumptions used in the calculation ofthese amounts are included in Note2 to the Company’s audited financial statements for the year ended December31, 2011, included in the Company’s 2011 Annual Report on Form10-K. Additional information regarding stock options issued to the named executive officers is provided in the table “Outstanding Equity Awards at Fiscal Year-End”. Represents bonus amounts earned under our annual incentive program for 2011 and paid in the first quarter of 2012. Additional information regarding the annual incentive program is provided in “Compensation Discussion and Analysis—Performance-Based Bonuses”. In 2011, for each named executive officer, the amount includes the Company’s contributions to a 401(k) plan account for the executive and payment of group term life insurance premiums. EMPLOYMENT AGREEMENTS The Company is party to employment agreements with its named executive officers. A summary of the material terms of these agreements follows below. For information regarding the post-employment and change in control benefits provided by these agreements, see “Payments Upon Termination or Change in Control”. 17 Employment Agreement with Paolo Pucci Mr.Pucci’s agreement originally provided that the Company would employ him as its Chief Executive Officer , effective June9, 2008, for four years at an initial annual base salary of $450,000. The base salary was subject to annual review and upward adjustment by the Company. The agreement also provided that Mr.Pucci was eligible to receive a discretionary annual cash bonus based on a target amount of 50% of his base salary. The award of a bonus is in the discretion of the Company’s Board based on Company and individual performance. On July15, 2010, the Company, acting through its Compensation Committee, amended certain terms of Mr.Pucci’s employment agreement. The amendment: (i)extends the term of the agreement from June9, 2012 to June30, 2015; (ii)increases Mr.Pucci’s minimum base salary by approximately five percent; (iii)increases the target amount of the discretionary annual cash bonus payable to Mr.Pucci under the agreement from 50% to 60% of Mr.Pucci’s annual base salary; (iv)revises the definition of the occurrences following a change in control of the Company which constitute a deemed termination of Mr.Pucci’s employment; (v)grants Mr.Pucci stock options covering 100,000 shares of the Company’s Common Stock; (vi)grants Mr.Pucci 390,000 PSUs in tranches of 300,000 and 90,000 units that vest, respectively, upon the achievement of certain performance goals related to the development of the Company’s products by a date specified by the Compensation Committee and the average price of its Common Stock; and (vii)provides that, if a deemed termination without cause of Mr.Pucci’s employment under the agreement occurs prior to achievement of such product development, 300,000 of the PSUs will vest if the average price of Common Stock meets or exceeds a target price over a specified period established by the Compensation Committee. All other material terms of the employment agreement that were in effect prior to the amendment remain in effect. Employment Agreement with Peter S. Lawrence Mr.Lawrence’s agreement, as amended, provides that we will employ Mr.Lawrence as President and Chief Operating Officer at an initial base salary of $375,000 per year. The base salary is subject to annual review and upward adjustment by the Company. Mr.Lawrence is also eligible to receive a discretionary annual cash bonus based on a target amount of 40% of his base salary. The award of a bonus is in the discretion of the Company’s Board based on Company and individual performance. Employment Agreement with Brian Schwartz Dr.Schwartz’s agreement provides that the Company will employ Dr.Schwartz as its Chief Medical Officer at an initial annual base salary of $325,000. The base salary is subject to annual review and upward or downward adjustment by the Company. Dr.Schwartz is also eligible to receive a discretionary annual cash bonus based on a target amount of 35% of base salary. The award of a bonus is in the discretion of the Company’s Board based on Company and individual performance. On February 23, 2012, the Company, acting through its Compensation Committee, amended Dr.Schwartz’s employment agreement by granting Dr.Schwartz 50,000 PSUs that vest upon the achievement of certain performance goals related to the development of the Company’s products by a date specified by the Compensation Committee. Employment Agreement with Thomas C. K. Chan Dr.Chan’s agreement provides that the Company will employ Dr.Chan as its Chief Scientific Officer for four years at an initial annual base salary of $309,000. The base salary is subject to annual review and upward or downward adjustment by the Company. Dr.Chan is also eligible to receive a discretionary annual cash bonus based on a target amount of 30% of base salary. The award of a bonus is in the discretion of the Company’s Board based on Company and individual performance. 18 GRANTS OF PLAN-BASED AWARDS FOR FISCAL YEAR 2011 The following table sets forth certain information with respect to awards granted during the fiscal year ended December31, 2011 to our named executive officers under our equity and non-equity incentive plans. Estimated Future Payouts Under Non-Equity Incentive Plan Awards(1) Name Grant Date Threshold Target Maximum All Other Option Awards: Number of Securities Underlying Options (#) Grant Date Fair Value of Stock and Option Awards(2) Paolo Pucci N/A — 1/20/2011 Peter S. Lawrence N/A — 1/20/2011 1/20/2011 Dr.Brian Schwartz N/A — 1/20/2011 1/20/2011 Dr.Thomas C.K. Chan N/A — 1/20/2011 1/20/2011 The threshold amount under the cash bonus program is zero. The target amount is based on the individual’s current salary. The target represents 60% of Mr.Pucci’s base salary, 40%, 35% and 35% of the base salaries of Mr.Lawrence, Dr.Schwartz and Dr.Chan respectively. The maximum amount is 150% of the target amount. The dollar amount for PSUs is calculated as the number of PSUs granted times the market price on the date of award. 19 OUTSTANDING EQUITY AWARDS AT 2-END The following table sets forth certain information with respect to the value of all unexercised options previously awarded to our named executive officers as of December31, 2011: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#)(1) Unexercisable Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock that Have Not Vested Market Value of Shares or Units of Stock that Have Not Vested(3) Paolo Pucci(2) $ 6/9/2018 1/21/2020 7/15/2020 1/24/2021 $ $ Peter S. Lawrence 4/13/2016 1/16/2017 10/4/2017 1/17/2018 1/21/2020 1/24/2021 1/24/2021 $ Dr.Brian Schwartz 7/14/2018 1/21/2020 1/24/2021 1/24/2021 $ Dr.Thomas C.K. Chan 12/1/2015 1/16/2017 1/17/2018 11/21/2018 01/21/2020 1/24/2021 1/24/2021 $ Except as otherwise noted, each option vests at the rate of one-fourth of the underlying shares annually beginning on the anniversary of the date of grant. In accordance with Mr.Pucci’s employment agreement dated as of April15, 2008, Mr.Pucci was granted an option to purchase 500,000 shares of the Company’s Common Stock, of which 125,000 vested on June9, 2008, and 125,000 vested on the anniversary of the date of grant for the following three years. On June9, 2008, Mr.Pucci was also awarded 125,000 shares of restricted stock, 50% of which vested immediately and the remaining shares vested on June9, 2009. In accordance with an amendment to Mr.Pucci’s employment agreement dated as of July15, 2010, Mr.Pucci was granted an option to purchase 100,000 shares of the Company’s Common Stock, vesting annually over four years and 390,000 PSUs, each of which represents a contingent right to receive one share of the Company’s Common Stock, in tranches of 300,000 and 90,000 units that vest, respectively, upon the achievement of certain performance targets related to the development of the Company’s products and the average price of the Company’s Common Stock; provided that, if a deemed termination of Mr.Pucci’s employment under the Employment Agreement occurs prior to achievement of such product development milestones, 300,000 of the PSUs will vest if the average price of the Company’s Common Stock meets or exceeds over a specified period a target price established by the Compensation Committee. Market Value is calculated as the number of shares of unvested stock awarded times the market price on the date of award. 20 OPTION EXERCISES AND STOCK VESTED IN FISCAL YEAR 2011 The table below sets forth certain information regarding stock option exercises and vested stock awards for the Company’s executive officers during the last fiscal year. Option Awards Stock Awards Name Number of Securities Acquired on Exercise Value Realized Upon Exercise Number of Shares Acquired on Vesting Value Realized on Vesting Paolo Pucci — — $ Peter S. Lawrence — — Dr.Brian Schwartz — — Dr.Thomas C. K. Chan — — On January20, 2009, Mr.Pucci, Mr.Lawrence, Dr.Schwartz and Dr.Chan were awarded 67,500, 75,000, 11,700 and 20,000 shares of restricted stock, respectively, 25% of which vested on January20, 2010 and 25% of which will vest on each anniversary of the date of award for the following three years. The fair market value of the Company’s Common Stock was $6.80 on January20, 2011. PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL The Company is party to employment agreements with four of its named executive officers. Each of the employment agreements provides for the payment of severance and change in control benefits. The following discussion and table provide information about the severance and change in control provisions of these employment agreements, and are qualified by reference to the full text of the agreements, as amended, each of which is on file with the SEC. The following terms are used in the discussion below: ● “Change in Control” means any of the following: ● the acquisition by any person or entity of our Common Stock so that such person or entity holds or controls 50% or more of our outstanding Common Stock; ● the merger or consolidation of the Company with or into any other entity in circumstances where the holders of the Company’s outstanding shares of capital stock before the transaction do not retain stock representing a majority of the voting power of the surviving entity; ● a sale of all or substantially all of the assets of the Company to a third party; ● within any 24-month period, the election by the Company’s stockholders of 20% or more of the Company’s directors other than pursuant to nomination by management; or ● the execution of an agreement approved by the Board providing for any of the above. ● “Cause” means any of the following: ● arbitrary, unreasonable, or willful failure of the executive to follow the reasonable instructions of the Chief Executive Officer (or, in the case of the Chief Executive Officer, the Board), or otherwise perform his or her duties; ● willful misconduct by the executive that is materially injurious to the Company; ● willful commission by the executive of an act constituting fraud with respect to the Company; ● conviction of the executive for a felony under state or federal law; or ● material breach by the executive of his or her obligations to the Company regarding confidentiality of information, rights in intellectual property. 21 ● Termination “without Cause” means any of the following occurrences: ● the Company terminates the executive’s employment without Cause; or ● the executive terminates his employment upon the occurrence of any of the following: (a)the Company substantially reduces or diminishes the executive’s responsibilities or title without cause; (b)the Company reduces the executive’s base salary or bonus target (other than in connection with a Company-wide decrease in salary or bonus, respectively); (c)the Company materially breaches any of its obligations to the executive under his or her employment agreement, and fails to cure such breach; (d)the Company relocates the executive’s place of employment without his or her consent by a distance of more than fifty (50)miles; or (e)a successor in interest to the Company fails to assume the obligations of the employment agreement. ● In the case of Mr.Pucci, Termination without Cause shall also occur if, following a Change in Control, the executive terminates his employment: ● because the executive is unable to have direct responsibility for the Company’s fully-integrated profit and loss statement (whether as a stand-alone entity or as a division or other business unit of some other acquiring entity); or ● because of the exclusion from, or failure to appoint the executive to, the board of directors, or the executive committee, management committee or equivalent corporate managerial body of senior executives, of the acquiring company. Employment Agreement with Paolo Pucci Mr.Pucci’s agreement, as amended, provides for continued employment until June30, 2015. If Mr.Pucci is terminated without Cause, the Company will be required to pay Mr.Pucci an amount equal to twenty-four months of his base salary in effect at the time of termination, plus an amount equal to the total of bonuses paid to him with respect to the two years preceding the year in which he is terminated. These amounts will be paid in substantially equal installments according to the Company’s normal payroll schedule during the twenty-four month period following termination. In addition, the Company will, at its expense, continue to provide Mr.Pucci with certain employee benefits for a period of twenty-four months from the date of termination. Finally, all of Mr.Pucci’s unvested stock options and restricted stock that would have become exercisable or vested within one year from the termination date will immediately become exercisable or vested free of restrictions without regard to the original vesting schedule. If a Change in Control occurs, and the Company subsequently terminates Mr.Pucci’s employment without Cause within a specified period, prior to achievement of the product development milestone, 300,000 ofhis PSUs will vest if the average price of Common Stock meets or exceeds over a specified period a target price established by the Compensation Committee. Termination of Mr.Pucci’s employment by reason of scheduled expiration of his employment agreement will not be considered as termination without Cause. Employment Agreement with Peter S. Lawrence Mr.Lawrence’s employment agreement, as amended, provides that, in the event that his employment is terminated without Cause, he is entitled, subject to the execution of a general release of claims, to a lump sum severance payment equal to twelve months’ base salary as of the date of termination, plus the average of the annual performance bonuses that he received in the preceding two years. In addition, 50% of any then unvested options that were granted at the time that the employment agreement was executed will become immediately exercisable on the termination date, and the Company will pay, for the twelve-month period following the date of termination, the cost of continuing the health and other employee benefits that Mr.Lawrence is entitled to receive under his employment agreement at the level in effect as of the termination date. The employment agreement further provides that, upon a Change in Control of the Company, all of any then unvested options held by Mr.Lawrence will become immediately exercisable. 22 Employment Agreement with Brian Schwartz Dr.Schwartz’s employment agreement provides that, in the event that his employment is terminated without Cause, he is entitled, subject to the execution of a general release of claims, to a severance payment equal to twelve months’ base salary as of the date of termination, plus the average of the annual performance bonuses that he received in the preceding two years. This amount will be paid in substantially equal installments according to the Company’s normal payroll schedule during the twelve-month period following termination. In addition, the Company will pay, for the 12-month period following the date of termination, the cost of continuing the benefits that Dr.Schwartz is entitled to receive under his employment agreement at the level in effect as of the termination date. If Dr.Schwartz’s employment is terminated without Cause within one year after a Change in Control of the Company, in addition to the severance benefits described above, 100% of any then unvested stock options will become immediately exercisable without regard to the original vesting schedule and any shares of Restricted Stock previously granted shall immediately be free and clear of any restrictions. Employment Agreement with Thomas C. K. Chan Dr.Chan’s employment agreement provides that, in the event that his employment is terminated without Cause, he is entitled, subject to the execution of a general release of claims, to a severance payment equal to twelve months’ base salary as of the date of termination, plus the average of the annual performance bonuses that he received in the preceding two years. This amount will be paid in substantially equal installments according to the Company’s normal payroll schedule during the twelve-month period following termination. In addition, the Company will pay, for the twelve-month period following the date of termination, the cost of continuing the benefits that Dr.Chan is entitled to receive under his employment agreement at the level in effect as of the termination date. If Dr.Chan’s employment is terminated without Cause within one year after a Change in Control of the Company, in addition to the severance benefits described above, 100% of any then unvested stock options will become immediately exercisable without regard to the original vesting schedule and any shares of Restricted Stock previously granted shall immediately be free and clear of any restrictions.Termination of Dr. Chan’s employment by reason of scheduled expiration of his employment agreement will not be considered as termination without Cause. The following table sets forth information with respect to compensation that would have been payable to Mr.Pucci, Mr.Lawrence, Dr.Schwartz and Dr.Chan if the named executive officer’s employment had been terminated without Cause as of December31, 2011 immediately following a Change in Control of the Company: Name Cash Payment(1) Equity Acceleration(2) Benefits and Perquisites(3) Total Paolo Pucci $ $ $ Peter S. Lawrence Dr.Brian Schwartz Dr.Thomas C.K. Chan For Mr.Pucci, the cash payment is calculated as the sum of an amount equal to two times his annual salary as of December31, 2011, plus a bonus payment equal to the sum of the 2010 and 2011 bonuses. For each of Mr.Lawrence, Dr.Schwartz and Dr.Chan, the cash payment is calculated as the sum of the executive’s annual salary as of December31, 2011, plus a bonus payment equal to 40%, 35% and 35%, respectively, of annual salary. Reflects the aggregate intrinsic value of unvested stock options as of December31, 2011. Aggregate intrinsic value represents the value for only those options which have an exercise price less than the market value of our stock on December31, 2011. Reflects the premiums for twelve months for group medical, dental, life and disability programs. Amounts are based on the premiums in effect at December31, 2011. 23 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS As of March 30, 2012 there were 7,550,700 shares subject to issuance upon exercise of outstanding options and there were no stock appreciation rights under all of our equity compensation plans referred to in the table below, at a weighted average exercise price of $5.73, and with a weighted average remaining life of 7.0years. There were a total of 478,435 shares subject to outstanding restricted stock and PSUs and other full value awards that remain subject to forfeiture. As of March 30, 2012, there were 3,546,765 shares available for future issuance under those plans. The following table provides information as of December31, 2011 regarding compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance. (a) (b) (c)(1) PlanCategory Numberofsecuritiesto beissueduponexercise ofoutstandingoptions, warrantsandrights Weighted-average exercisepriceof outstandingoptions, warrantsandrights Numberofsecurities remainingavailablefor futureissuanceunder equitycompensation plans(excluding securitiesreflected incolumn(a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders — — — Total 6,547,433 $
